

EXHIBIT 10.41

RELEASE AND WAIVER OF CLAIMS
In consideration of the payments and other benefits set forth in Section 5.3 of
the Amended and Restated Employment Agreement dated December 7, 2009, as amended
effective June 20, 2014 (the “Employment Agreement”), to which this form is
attached and due to the fact that I have been terminated without Cause as
defined in the Employment Agreement, I, PATRICK HENRY, hereby furnish ENTROPIC
COMMUNICATIONS, INC. (the “Company”), with the following release and waiver
(“Release and Waiver”).
In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, Executives, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended); provided, however, that the following specific
claims (the “Retained Claims”) are not subject to the foregoing release: (i) my
right to indemnification to the fullest extent provided for in the California
Labor Code or other contractual right to indemnification; (ii) my right to any
vested benefits available to me under any employee benefit plan; (iii) my rights
as a stockholder in the Company; (iv) those rights under the Employment
Agreement that survive the termination of my employment, including, without
limitation, those rights set forth in Sections 5.3, 5.4, 5.5, 5.9, 5.11, 6, and
8; and (v) the obligations incurred by the parties under this Release and Waiver
Agreement.
I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled




--------------------------------------------------------------------------------



as an executive of the Company. I further acknowledge that I have been advised,
as required by the Older Workers Benefit Protection Act, that: (a) the release
and waiver granted herein does not relate to claims under the ADEA which may
arise after this Release and Waiver is executed; (b) I should consult with an
attorney prior to executing this Release and Waiver; (c) I have twenty-one (21)
days from the date of termination of my employment with the Company in which to
consider this Release and Waiver, which period is extended pursuant to Section
5.6 of the Employment Agreement to forty-five (45) days from the effective date
of the termination of my employment (although I may choose voluntarily to
execute this Release and Waiver earlier); (d) I have seven (7) days following
the execution of this Release and Waiver to revoke my consent to this Release
and Waiver; and (e) this Release and Waiver shall not be effective until the
seven (7) day revocation period has expired unexercised and no benefits will be
paid unless and until this Release and Waiver has become effective.
The spreadsheet attached hereto as Exhibit A contains a complete listing of all
Equity Arrangements that are eligible for acceleration pursuant to Section
5.3(d) of the Employment Agreement. In the event of a qualifying Change of
Control of the Company pursuant to Sections 5.5 and 5.4(d) of the Employment
Agreement, the unvested balance of the Equity Arrangements shown on Exhibit A
which are eligible for acceleration will be accelerated in accordance with the
Employment Agreement.
The spreadsheet attached hereto as Exhibit B contains the calculation applicable
to the determination of my eligibility for a Pro-Rata Bonus payment pursuant to
Section 5.3(b) of the Employment Agreement.
Notwithstanding Section 4.4 of the Employment Agreement, the Company and I agree
that I may retain the iPhone, iPad, and iMac computer (and related accessories)
issued to me by the Company, provided that I must first i) deliver such items to
the Company for purging and cleaning of all software licensed by the Company and
all Company-related information and ii) pay the Company for the book value of
each items the sum of $550.
This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized member of the
Board of Directors of the Company.
Date:
11/10/2014
 
    /S/ Patrick C Henry
 
 
 
PATRICK HENRY
 
 
 
 
 
 
 
ENTROPIC COMMUNICATIONS, INC.
 
 
 
 
Date:
November 11, 2014
 
    /S/ Suzanne C. Zoumaras
 
 
 
BY: ___Suzanne C. Zoumaras_____________________







--------------------------------------------------------------------------------

EXHIBIT A
Patrick Henry Calculation of Equity Acceleration

Name: Patrick Henry
 
 
 
 
 
 
 
 
 
 
 
Termination Date: Nov 10, 2014
 
 
 
 
 
 
 
 
 
 
ID #: 244331
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exercisable Options
 
 
 
 
 
 
 
 
Calculations
 
 
Number
 
Grant Date
Plan/ Type
Price ($)
Shares Granted
Shares Exercised
Shares Exercisable
Vesting Stop Date
Total Price ($)
Vesting End Date
Unvested Shares Subject to Acceleration
Acceleration (50% Shares Unvested)
 
00000089
 
December 21, 2005
2001/ISO
0.3250
307,692
307,692
0
November 10, 2014
0.00
 
0
0
 
NQ0505
 
December 21, 2005
2001/NQ
0.3250
107,693
107,693
0
November 10, 2014
0.00
 
0
0
 
NQ2047
 
April 11, 2014
2007/NQ
3.8600
240,000
0
0
November 10, 2014
0.00
 
240,000
120,000
 
NQ2019
 
April 12, 2013
2007/NQ
4.1100
240,000
0
90,000
November 10, 2014
369,900.00
November 10, 2015
150,000
75,000
 
NQ1987
 
April 13, 2012
2007/NQ
5.1000
240,000
0
150,000
November 10, 2014
765,000.00
November 10, 2015
90,000
45,000
 
NQ1677
 
April 13, 2011
2007/NQ
7.4500
315,000
0
275,625
November 10, 2014
2,053,406.25
November 10, 2015
39,375
19,688
 
00000090
 
October 18, 2006
2001/ISO
0.3250
100,000
100,000
0
November 10, 2014
0.00
 
0
0
 
00000091
 
October 18, 2006
2001/ISO
0.3250
100,000
100,000
0
November 10, 2014
0.00
 
0
0
 
00000092
 
May 17, 2007
2001/ISO
1.4950
66,889
66,889
0
November 10, 2014
0.00
 
0
0
 
NQ0501
 
May 17, 2007
2001/NQ
1.4950
240,802
0
240,802
November 10, 2014
359,998.99
November 10, 2015
0
0
 
RF0189
 
January 30, 2004
RFM/NQ
0.4284
4,672
4,672
0
November 10, 2014
0.00
 
0
0
 
00000088
 
September 12, 2003
2001/ISO
0.3250
1,122,116
1,122,116
0
November 10, 2014
0.00
 
0
0
 
NQ0504
 
September 12, 2003
2001/NQ
0.3250
62,499
62,499
0
November 10, 2014
0.00
 
0
0
 
NQ1130
 
May 21, 2009
2007/NQ
2.4100
250,000
0
250,000
November 10, 2014
602,500.00
November 10, 2015
0
0
 
XQ0528
 
May 15, 2009
2007/NQ
1.9900
266,667
0
266,667
November 10, 2014
530,667.33
November 10, 2015
0
0
 
NQ1375
 
April 8, 2010
2007/NQ
4.8600
400,000
0
400,000
November 10, 2014
1,944,000.00
November 10, 2015
0
0
 
 
 
 
TOTALS
 
4,064,030
1,871,561
1,673,094
 
6,625,472.57
 
519,375
259,687.50
 
 
 
 
 
 
 
 
 
 
 
TOTAL
 
259,687.00
Rounded down to nearest full share
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Releasable Restricted Stock Awards
 
 
 
 
 
 
 
 
 
Number
 
Grant Date
Plan/ Type
Price ($)
Shares Granted
Shares Released
Shares Releasable
Shares That Are Subject to Cancellation
 
 
 
 
 
RS0246
 
April 13, 2012
2007/RSU
0
64,000
32,000
0
32,000
 
 
32,000
16,000
 
RS0110
 
April 13, 2011
2007/RSU
0
54,000
40,500
0
13,500
 
 
13,500
6,750
 
RS1909
 
April 11, 2014
2007/RSU
0
80,000
0
0
80,000
 
 
80,000
40,000
 
RS1135
 
April 12, 2013
2007/RSU
0
80,000
20,000
0
60,000
 
 
60,000
30,000
 
PS1938
 
May 14, 2014
2007/PSU
0
479,328
0
0
479,328
 
 
0
0
not subject to acceleration
TOTALS
 
 
 
 
757,328
92,500
 
664,828
 
TOTAL
185,500
92,750.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
# Options & Shares Not Accelerated
 
352,438
 





--------------------------------------------------------------------------------



EXHIBIT B
Calculation of Pro-Rata
2014 Bonus






 
 
 
 
 
 
 
 
Target Annual Bonus
100% of Base Salary
 
 
 
 
 
 
Base Salary
$500,000
 
 
 
 
 
 
Target Annual Bonus
$500,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Metrics
Weighting
Threshold
Cap
2014 Annual Target (through Q3)
2014 Actual (through Q3)
Calculation
Exceeded Threshold
Annual Revenue
50%
80% of Target
100% of Target
187,000,000
149,033,233
79.7%
No
Operating Profit/Loss
50%
80% of Target
100% of Target
-28,000,000
-35,611,798
72.8%
No
 
 
 
 
 
 
 
 
Termination Date
November 10, 2014
 
 
 
 
 
 
Service Period
86.0%
314 day/365 days
 
 
 
 
 
 
 
 
 
 
 
 
 
Pro-Rata Bonus Payment Due:
$0
 
 
 
 
 
 





